Title: Patrick Gibson to Thomas Jefferson, with Postscript by John G. Robert (for Gibson), 23 February 1818
From: Robert, John Gibson,Gibson, Patrick
To: Jefferson, Thomas


                    
                        
                             Sir
                            Richmond
23d Feby 1818—
                        
                        I this morning received your favor of the 18th Inst and have as you direct remitted to Mr Josh Milligan of Geo:town $100 I have also remitted to Mr David Gelston of New York $103.18x for Duties and charges on sundries paid by him on your account—I credit your account with $500 remitted to me by A. Robertson by direction of Joel Yancey—On the 6th Inst I received 50 bls: flour by T E. Randolph’s boat, which I sold to A. & J. Otis at 10½$ on 60d/– and on the 16th I received by Willm Johnson’s boats 107 bls (77 Srf: 30 fine) of which I have sold 46 bls Srf: at 10½$ Cash, and should have been much pleased to have included the whole, it is declining to the North, and of course very dull here, 10$ is offer’d—sales I understand were made on Saturday at 10¼$ on time—our Millers are giving 13/6 and in one instance 14/ for wheat of course they cannot afford to take less than 11$—   With much respect I am Your obt Sert
                        
                            Patrick Gibson
                        
                        
                    
                    
                        
                            
                                
                                      
                                    Duties
                                    $
                                    74.32
                                    
                                
                                
                                    
                                    fret
                                    
                                    24.36
                                    
                                
                                
                                    
                                    Entry & storage 
                                     
                                    4.50
                                     $103.18x
                                
                            
                        
                        the Fifty bls as mentioned on the other side as sold to A & J Otis were recd on the 26th Ulto. 50 bls were also recd on the 6th Inst & 107 as over—46 were of the 50 recd 6th were sold Williams & not of the 107—of course 111 bls are still on hand 30 of which are fine—
                        
                            for P.G. J. G. Robert
                        
                    
                